UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4694


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FRANK WOOD THOMAS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cr-00104-FDW-CH-19)


Submitted:    March 12, 2009                  Decided:   May 18, 2009


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas A. Will, Jr., THE LAW OFFICE OF THOMAS A. WILL, JR.,
Gastonia, North Carolina, for Appellant.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Following         a   lengthy        trial,       Frank    Wood   Thomas     was

convicted by a jury of conspiracy to possess with intent to

distribute     and     to    distribute         cocaine       and    cocaine    base,    in

violation of 21 U.S.C. § 846 (2006).                         Thomas was sentenced by

the district court to the statutory mandatory minimum of 240

months’   imprisonment,          see       21       U.S.C.   § 841(b)(1)(A)       (2006).

Finding no error, we affirm.

             Counsel        filed      a    brief        pursuant      to      Anders    v.

California, 386 U.S. 738 (1967), in which he asserts there are

no   meritorious     issues      for       appeal      but    questions      whether    the

district court erred in denying his Fed. R. Crim. P. 29 motion

for judgment of acquittal.                 Thomas filed a pro se supplemental

brief, joining in counsel’s argument.                         The Government elected

not to file a responding brief.

             We review de novo the district court’s denial of a

Rule 29 motion for judgment of acquittal.                             United States v.

Perkins, 470 F.3d 150, 160 (4th Cir. 2006).                         “In conducting such

review, we must uphold a jury verdict if there is substantial

evidence, viewed in the light most favorable to the Government,

to support it.”         Id.      Both direct and circumstantial evidence

are considered, and the government is permitted “all reasonable

inferences that could be drawn in its favor.”                         United States v.

Harvey, 532 F.3d 326, 333 (4th Cir. 2008).                          The defendant “must

                                                2
carry      an        imposing      burden        to       successfully       challenge    the

sufficiency of the evidence.”                    United States v. Martin, 523 F.3d

281, 288 (4th Cir.) (citation omitted), cert. denied, 129 S. Ct.

238 (2008).

                To     prove       conspiracy         to     possess     with    intent    to

distribute           and    to     distribute         a    controlled       substance,    the

government must establish that: (1) two or more persons agreed

to   possess         with   intent     to    distribute        and     to    distribute   the

substance;       “‘(2)       the    defendant         knew    of   the      conspiracy;   and

(3) the defendant knowingly and voluntarily became a part of

this conspiracy.’”               United States v. Yearwood, 518 F.3d 220,

225-26 (4th Cir.) (quoting United States v. Burgos, 94 F.3d 849,

857 (4th Cir. 1996) (en banc)), cert. denied, 129 S. Ct. 137

(2008).         The defendant may be convicted of conspiracy without

knowing all the conspiracy’s details, so long as the defendant

enters     the       conspiracy      understanding           its   unlawful      nature   and

willfully joins in the plan on at least one occasion.                               Burgos,

94 F.3d at 858.

                With these standards in mind, our thorough review of

the trial transcript convinces us that Thomas was involved in

“‘a loosely-knit association of members linked . . . by their

mutual interest in sustaining the overall enterprise of catering

to   the    ultimate         demands        of    a       particular     drug   consumption

market’” — Mecklenburg County, North Carolina.                              Burgos, 94 F.3d

                                                 3
at 858 (quoting United States v. Banks, 10 F.3d 1044, 1054 (4th

Cir.    1993)).          “[W]hile       many        conspiracies               are    executed        with

precision,        the        fact      that     a        conspiracy             is        loosely-knit,

haphazard,       or     ill-conceived          does           not    render          it    any    less   a

conspiracy — or any less unlawful.”                            Id.       We therefore conclude

that     there     was       sufficient        evidence             to     support         the     jury’s

verdict.         To    the     extent    Thomas          argues          the    Government’s          case

rested     in     large       part     on     the        unreliable            testimony         of    the

cooperating witnesses, it is not the province of this court to

second-guess the credibility determinations of the factfinder.

See United States v. Wilson, 484 F.3d 267, 283 (4th Cir. 2007).

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         Accordingly, we affirm the judgment of the district

court.     We deny Thomas’s motion for remand.                                 This court requires

that counsel inform his client, in writing, of his right to

petition    the       Supreme       Court     of        the    United       States         for    further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may       move      this     court          for     leave          to     withdraw        from

representation.          Counsel’s motion must state that a copy thereof

was    served     on     the    client.            We     dispense         with       oral       argument

because          the          facts           and             legal            contentions             are



                                                    4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5